Citation Nr: 1141645	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an original evaluation in excess of 10 percent for internal derangement, status post (SP) arthroscopy, right knee.

2.  Entitlement to a separate rating of 10 percent based on instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to February 2007.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted entitlement to service connection for internal derangement, status post (SP) arthroscopy, right knee.  A 10 percent initial rating was assigned effective from February 14, 2007.  The Veteran appealed the 10 percent rating assigned.  

The issue of an increased rating based on instability of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire initial rating period, the Veteran's internal derangement, status post (SP) arthroscopy, right knee has not been shown to be manifested by limitation of flexion to 60 degrees; or limitation of extension greater than 5 degrees.


CONCLUSION OF LAW

The criteria for a higher initial disability rating in excess of 10 percent for internal derangement, SP arthroscopy, right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R. §§ 3.102 , 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b) (1). 
This appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran. 
The Veteran was afforded VA examinations in April 2007 and February 2010.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4). The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary. For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal. 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

When assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119 (1999).   In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994).

Service connection for internal derangement, SP arthroscopy, right knee was established by RO action in July 2007.  A 10 percent rating was assigned analogously under DC 5299-5260, effective from February 14, 2007, the day after separation from service.  The Veteran appealed the rating assigned and this appeal followed.    
Degenerative arthritis is rated in accordance with 38 C.F.R. § 4.71a, DC 5003, which provides that when arthritis is established by X-ray findings it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Where the limitation of motion of the specific joint involved is noncompensable under the appropriate DCs, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.
DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg. 38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.
DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.
Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.
With respect to disabilities specific to the knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256, which governs ankylosis of the knee, permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a Veteran will garner a 40 percent rating with flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  When there is flexion between 20 degrees and 45 degrees, a 50 percent rating is for assignment and where there is knee ankylosis that is extremely unfavorable, with flexion at an angle of 45 degrees or more; the maximum rating of 60 percent is assignable.  38 C.F.R. § 4.71a, DC 5256.
DC 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20 and 30 percent for slight, moderate or severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.
DC 5258 provides for a maximum 20 percent evaluation for cartilage, semi lunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while DC 5259 allows a maximum of 10 percent for cartilage, semi lunar, removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259.
Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability garners a 30 percent rating.  38 C.F.R. § 4.71a, DC. 5262.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace generates a maximum 40 percent evaluation under this DC.  38 C.F.R. § 4.71a, DC 5262.
Separate ratings may also be assigned for knee disability under DC 5257 and DC 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.


Analysis

The Veteran filed his initial claim for service connection in January 2007. 
In an April 2007 VA examination the Veteran reported twisting his right knee in service while playing rugby.  At the time he heard an audible pop and immediately felt pain and instability.  He was treated conservatively.  An MRI in July 2006 revealed a complete rupture of the anterior collateral ligament (ACL) and a medial meniscus tear.  He was Medevaced to Ft Carson and in August 2006 underwent ACL reconstruction and repair of the medial meniscus.  He completed rehabilitation and was subsequently discharged from service.  He has had no interim medical history or current medications.  He was employed full time doing maintenance work.  He has missed no work since returning to work in February 2007.  He reported residual pain several times daily lasting from seconds to minutes which resolve spontaneously.  Currently he was not receiving any treatment.  He had stiffness in the morning which resolved with activities.  He reported mild residual swelling which was constant.  He denied locking or giving way.  He was prescribed a custom brace following surgery but did not use it.  The right knee condition did not interfere with his activities of daily living.  
Upon physical examination of the right knee, the examiner noted no difficulty arising.  He walked with a normal gait and no assistive device.   There was some small joint effusion.  There were well healed incision scars stable and non tender, without adherence to underlying tissue. Range of motion (ROM) actively, passively and against resistance was intact and non painful.  Flexion was to 140 degrees with 0 degrees of extension.  With repetitive motion there was no loss of motion due to pain, weakness, fatigue, or incoordination.  McMurray signs were positive in the medial compartment causing pain and apprehension.   The impression was internal derangement, right knee with medial meniscus tear and complete ACL rupture SP right medial meniscus repair and ACL reconstruction, 2006.

In a May 2009 VAMC clinical evaluation the examiner noted that the Veteran generally felt well.  He actively worked at the Bureau of Land Reclamation Dam.  He was an avid bow hunter in the fall.  He reported that his knees did not tolerate his activities well.  After 2 to 3 days hunting, he had mild swelling and increased right knee pain.  He had right knee pain during the year with planting and twisting.  The examiner noted a full ROM of the knees.  There was right knee crepitus without erythema or warmth. There were positive McMurray signs with exterior and interior rotation.  There was no joint instability or joint line tenderness.   The diagnosis was knee pain with service connected right knee condition.  The Veteran was not desirous of more surgical procedures but was very interested in physical therapy.

In a February 2010 VA examination the Veteran's claims file, medical records, and the previous April 2007 examination results were reviewed.  Interim medical history and any current medications were negative.  The Veteran was employed full time at the Blue Mesa Power Plant, and has missed no work for health reasons.  Since his last VA Examination he reported that his condition was stable and had not necessarily worsened.  He wanted to clarify the nature of his right knee condition.  Since the last VA Examination he reported feelings of instability especially with pivoting and turning.  The right knee was somewhat weak compared to the left knee. 
Upon physical examination of the right knee, the examiner noted mild effusion.  There was no tenderness to palpation. There were 3 well healed incision scars, stable and non tender.  The medial and lateral collateral ligaments were intact to stress testing. Anterior drawer signs revealed mild laxity.  ROM actively, passively and against resistance was intact and non painful.  Flexion was to 120 degrees with 0 degrees of extension.  With repetitive motion there was no further loss of motion due to pain, weakness, fatigue, or incoordination.  McMurray signs were positive in the medial compartment causing pain and apprehension.   The diagnosis was right knee medial meniscus tear and disruption of ACL, SP surgery with residual symptoms.

The Board finds that a rating in excess of 10 percent for internal derangement, SP arthroscopy, right knee is not warranted.  The Veteran's internal derangement, SP arthroscopy, right knee is rated under DC 5260 which in rated as limitation of flexion of the leg.  Under the criteria for limitation of flexion and extension the Veteran warrants noncompensable ratings.  To warrant an increased rating for flexions to the next higher 10 percent rating, flexion would have to be limited to 45 degrees, or less.  As noted the Veteran's flexion was to 140 degrees at his April 2007 VA examination.  It was to 120 degrees in his February 2010 VA examination.  Likewise, to warrant an increased rating for extension to the next higher 10 percent rating, extension would have to be limited to 10 degrees, or more.  As noted the Veteran's extension was 0 degrees at his April 2007 and his February 2010 VA examinations.  The Board also notes that in a May 2009 VAMC evaluation full ROM of the right knee was observed.
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that in evaluating a service-connected disability, the Board must consider functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  See also 38 C.F.R. § 4.59 (regarding arthritis).
In this case, there is no medical evidence to show that pain or flare-ups of pain, supported by objective findings, results in additional limitation of motion of the right knee to a degree that would support a rating in excess of 10 percent, nor does the medical evidence show such additional limitation of motion due to fatigue, weakness, incoordination or any other sign or symptoms attributable to the right knee disability.  The examiners in April 2007 and February 2010 indicated that there was no additional limitation of flexion or extension during periods of flare-ups.  Taking all the evidence into account, the Board finds that a rating in excess of 10 percent for internal derangement, SP arthroscopy, right knee is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 5261, 5262 (2011).
There are no other rating criteria for the right knee which would warrant a higher rating.  There is no evidence of ankylosis of the knee (DC 5256), no evidence or cartilage damages (DC 5258, 5259) and no impairment of the tibia or fibula (DC 5262).  The Veteran is already receiving a separate evaluation based on instability (DC 5257) which is the subject of the remand potion of this decision.
The Veteran is not entitled to a separate evaluation based on X-ray evidence of arthritis because he is already being compensated for limitation of flexion and extension, and there is no X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 38 C.F.R. § 4.71a, DC 5003 (2011).
After a review of the evidence, lay and medical, the Board finds that, for the entire rating period, the Veteran's internal derangement, status post (SP) arthroscopy, right knee more nearly approximates a 10 percent disability rating under Diagnostic Code 5260. 38 C.F.R. § 4.71a.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


Extraschedular Rating
The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected right knee.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 
An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 
If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 
The Board finds that the schedular evaluation assigned for the Veteran's service-connected internal derangement, SP arthroscopy, right knee is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected internal derangement, SP arthroscopy, right knee.  This is especially true because the evidence does not demonstrate any current treatment or medication for a right knee disorder and only mild symptoms.  The right knee symptoms are intermittent stiffness and pain.  There is no x-ray evidence of arthritis and no compensable limitation of flexion or extension.  There is no marked interference with employment and no frequent hospitalization.  
The Veteran reported at his VA examination in April 2007 and February 2010 that he used no braces or assistive devices.  He took no medication for his right knee.  He denied any interference with activities of daily living or occupation.  He denied any incoordination, excess fatigue, or lack of endurance.  There was no change in ROM, coordination, fatigue, or endurance with repetitive motion of the right knee. He had no incapacitating episodes within the past year, and he was able to work at a rugged and physically challenging career.  
The evidence also does not show and the Veteran does not contend that he has been hospitalized at any time during the pendency of this appeal for his service-connected right knee.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

Entitlement to an original evaluation in excess of 10 percent for internal derangement, status post (SP) arthroscopy, right knee, is denied.  


REMAND

In a March 2010 rating decision the RO granted a separate 10 percent rating based on instability of the right knee.  He was provided with a notice of appellate rights that was mailed, along with a Supplemental Statement of the Case that addressed the issue of an increased rating for internal derangement of the right knee.  In April 2010, the Veteran submitted a statement that he was not satisfied with the status of his appeal.  Reading that statement in the light most favorable to the Veteran, the Board finds that it constitutes a timely NOD with respect to the March 2010 rating decision.  The Veteran has submitted a timely Notice of Disagreement (NOD) on this issue but the RO did not issue a Statement of the Case (SOC) issued.  Remand is required so that an SOC can be issued.  Manlincon v. West, 12 Vet. App. 238   (1999). 

Accordingly, the case is REMANDED for the following action: 

The RO should furnish the Veteran and his accredited representative an SOC that readjudicates the issue of entitlement to an increased separate rating based on instability of the right knee and if the claim remains denied, should advise him of the Reasons and Bases for denying his claim.  The Veteran should be afforded the opportunity to respond to the SOC and advised of the requirements necessary to perfect his appeal if the benefits remains denied.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


